TATE, Justice.
The issue before us is whether a recent state enactment, Act 233 of 1970, has de*925prived the Traffic Court of New Orleans of its jurisdiction to try offenses based on operating a vehicle while intoxicated.
The defendant Harrison is charged with “driving while intoxicated” in violation of an ordinance of the City of New Orleans. He files a motion to quash the prosecution in the Traffic Court of New Orleans on the ground that this tribunal is deprived of jurisdiction to try the offense by Act 233 of 1970 (La.R.S. 13:1894.1). The trial court held this statute unconstitutional and overruled the motion. We granted certiorari because of the important public question involved. 257 La. 445, 242 So.2d 574.
Act 233 provides that, notwithstanding any other provision of law, all prosecutions in municipal or local courts based on the operation of a vehicle by a person while intoxicated shall be solely under the provisions of a state statute (La.R.S. 14:98) which provides criminal penalties for driving while intoxicated.1
The Traffic Court of New Orleans is constitutionally created. La. Constitution, Art. VII, Sec. 94, subd. II (as amended in 1948 and 1952). The constitution provides: “The jurisdiction of said Court shall extend to the trial of offenses against Ordinances of the City .of New Orleans regulating traffic upon the public streets of the City of New Orleans; it shall have no other jurisdiction.” Art. VII, Sec. 94, subd. 11(e). (Italics ours.)
The argument is thus made that the present prosecution in the Traffic Court should be quashed because, under Act 233, all prosecutions for the offense charged must be under the state statute, not the municipal ordinance upon which the present prosecution is based. The effect of sustaining this contention is to deprive the Traffic Court of all jurisdiction to try driving-while-intoxicated cases, because, by the constitutional provision creating it, this court has jurisdiction only to try violations of municipal ordinances.
No issue is raised as to the power of the City of New Orleans to adopt its ordinance providing for criminal sanctions for driving while intoxicated. Hence, the solé issue before us now is whether the legislature may prohibit the Traffic Court from exercising its constitutional jurisdiction to try such a violation of a munici*927pal ordinance regulating traffic offenses in the City.
We hold that the legislature may not deprive a court of jurisdiction conferred upon it by the state constitution. We therefore affirm the ruling of the trial court that Act 233 is unconstitutional insofar as it attempts to do so with regard to the Traffic Court of New Orleans. The trial court correctly overruled the motion to quash the present prosecution.
It should be stated that the present statute, Act 233, was a companion enactment to Acts 714 and 730 of the 1970 legislature. These latter proposed constitutional amendments to permit the Traffic Court to exercise jurisdiction over violations of criminal laws of the state punishing the operation of a vehicle while intoxicated. However, these constitutional enactments failed to gain the approval of the people in the general election of November, 1970.
Thus, Act 233, which was intended to be contingent upon the success of these constitutional amendments, remained as an enactment without constitutional authority for its intended effect not to disrupt prosecution of driving-while-intoxicated cases in the Traffic Court of New Orleans.
For the foregoing reasons, we affirm the judgment of the trial court overruling the motion to quash the present prosecution and holding Act 233 of 1970 (La.R.S. 13 :- 1894.1) unconstitutional insofar as regulating the Traffic Court of New Orleans in similar cases.
Affirmed.
SUMMERS, J., dissents and assigns reasons.
BARHAM, J., concurs.

. Act 233 pertinently provides: “Notwithstanding any other provision of law to the contrary, including the provisions of B..S. 13:1871, on and after the effective date of this section [July 29, 1970] all prosecutions in any city, parish or municipal court based on or arising out of tbe operation of a vebiele by a person while intoxicated shall be charged and prosecuted solely under the provisions of R.S. 14:98. * * *”
La.R.S. 13:1871 in effect provides that a general statute regulating city courts does not apply to New Orleans.